Citation Nr: 1048389	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  05-12 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1963 to 
September 1966.

This matter originally came before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) in Winston-Salem, North Carolina.  The Board 
denied the Veteran's claim in a January 2007 decision.  
Thereafter, the Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  The 
Court vacated the Board's decision in a March 2008 Order that was 
entered pursuant to a Joint Motion for Remand (JMR) that was 
agreed upon by the parties.  In July 2008, the Board remanded 
this case for additional development in accordance with the 
instructions set forth in the JMR.  After such development was 
completed the case was returned to the Board, which denied the 
Veteran's claim in a February 2010 decision.  The Court vacated 
the Board's decision in an August 2010 Order that was entered 
pursuant to an August 2010 JMR that was agreed on by the parties.  

The Board notes that the Veteran's original claim was for service 
connection for PTSD.  The issue, as reflected on the title page 
of this decision, was broadened to include service connection for 
an acquired psychiatric disorder to include PTSD in accordance 
with Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).  

In accordance with the instructions set forth in the JMR, which 
was incorporated by reference into the Court's Order, the appeal 
is REMANDED to the RO.  VA will notify the appellant if further 
action is required.


REMAND

In the JMR, the parties agreed that the Board did not give 
sufficient reasons and bases for not accepting the Veteran's 
account of the stressors that he encountered while serving in the 
1st Battalion, 320th Artillery, which was a component of the 82nd 
Airborne Division.  However, after the Board's February 2010 
decision, the regulation governing the requirements for service 
connection for PTSD was amended effective July 13, 2010.  The 
amendment of 38 C.F.R. § 3.304(f) alters the circumstances 
wherein a Veteran's lay statements may be deemed sufficient proof 
of an in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 
2010).

In general, service connection for PTSD requires medical evidence 
diagnosing the disorder in accordance with 38 CFR § 4.125(a), 
medical evidence linking current symptoms to an in service 
stressor, and, in some circumstances, credible supporting 
evidence that the claimed in service stressor actually occurred.  
38 C.F.R. § 3.304(f). 

Prior to July 13, 2010, the evidence necessary to establish that 
an in service stressor actually occurred depended upon whether 
the Veteran "engaged in combat with the enemy." 38 C.F.R. § 
3.304(f); See also Hayes v. Brown, 5 Vet. App. 60, 66-67 (1993).  
If the evidence showed that the Veteran engaged in combat with 
the enemy or was a prisoner of war (POW) and the claimed stressor 
was related to those experiences, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, his lay 
testimony alone was sufficient to establish the occurrence of the 
claimed in service stressor.  If, however, the Veteran did not 
engage in combat with the enemy and was not a POW, or the claimed 
stressor was unrelated to the Veteran's combat or POW 
experiences, some evidence corroborating the Veteran's lay 
statements is required in order to establish that an in service 
stressor actually occurred.  38 C.F.R. 3.304(f) (2) (2009).

The only other exception to the requirement for verification of 
an in-service stressor in effect at that time involved cases when 
the Veteran was diagnosed with PTSD during service and the 
claimed stressor is related to that service.  In such cases, the 
Veteran's lay testimony alone was sufficient to establish the 
occurrence of the claimed stressor, absent clear and convincing 
evidence to the contrary, provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships of 
the Veteran's service.  38 C.F.R. 3.304(f) (1) (2009).



However, in July 30, 2010 the exceptions to the stressor 
verification requirement were altered.  The current 38 C.F.R. § 
3.304(f) (3) will state:

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and A VA psychiatrist or psychologist or a psychiatrist 
or psychologist with whom VA has contracted, confirms 
that the claimed stressor is adequate to support the 
diagnosis of [PTSD] and that the Veteran's symptoms are 
related to the claimed stressor, in the absence of clear 
and convincing evidence to the contrary, and provided 
the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the 
veteran's lay testimony alone may establish the 
occurrence of the in service stressor.  For purposes of 
this paragraph, 'fear of hostile military or terrorist 
activity' means that a veteran experienced, witnessed, 
or was confronted with an event or circumstance that 
involved actual or threatened death or serious injury, 
or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised 
explosive device; vehicle-imbedded explosive device; 
incoming artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  75 Fed. Reg. 39,843-39,851 
(July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f) 
(3)).

In this case, the Veteran contends that he encountered sniper 
fire, saw a soldier killed, and saw dead bodies while he was in 
the Dominican Republic from September 1965 to September 1966.  
The Veteran's service records confirm that he was in fact serving 
in the Dominican Republic during this time.  The Center for Units 
Records and Research confirmed that parts of the 82nd Airborne 
were deployed to the Dominican Republic beginning in April 1965 
in support of Operation Power Pack and that the division 
sustained 13 killed in action and 200 wounded in action during 
that operation.  Therefore, the Veteran's account is consistent 
with the place, type, and circumstances of the Veteran's service 
and therefore fits into the broadened exception to the stressor 
verification requirement.

However, while the record indicates that the Veteran has been 
diagnosed with PTSD, he was diagnosed by a civilian medical 
provider.  The exception to the stressor verification requirement 
set forth above applies only when a diagnosis of PTSD arising 
from the Veteran's claimed stressor has been made by a VA 
psychiatrist or psychologist or a psychiatrist or psychologist 
with whom VA has contracted.  Therefore, a VA examination is 
required in order to determine whether the Veteran has a 
psychiatric disorder that is related to his military service.  

Given the additional development required, more recent treatment 
records should also be obtained.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
request that he identify all treatment that 
he received for his psychiatric disorder 
since December 2004.  All identified 
treatment records should be obtained and 
associated with the claims file.  If records 
are identified but cannot be obtained this 
fact, as well as the efforts that were made 
to obtain the records, should be clearly 
documented in the claims file.  The Veteran 
and his attorney should also be notified of 
VA's inability to obtain the records.  

2.  The Veteran should then be afforded a VA 
examination to determine whether he has an 
acquired psychiatric disorder, including but 
not limited to PTSD, that is due to his 
military service.  The examination must be 
conducted by a VA psychiatrist or 
psychologist or such professional with whom 
the VA has contracted.  All necessary tests 
and studies should be performed.  If PTSD is 
diagnosed, then the examiner should 
specifically identify the stressor(s) that 
caused the Veteran's PTSD.  If a psychiatric 
disorder other than PTSD is diagnosed, then 
the examiner should provide an opinion as to 
whether it is at least as likely as not (at 
least 50 percent likely) that the Veteran's 
psychiatric disorder is due to his military 
service.

3.  After completion of the above 
development, the Veteran's claim should be 
re-adjudicated.  If the determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) and 
given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.  The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


